ORDER

Original jurisdiction is assumed. Art. 7 § 4, Okla. Const. Let the writ issue prohibiting the respondent/judge, or any other assigned judge, from giving any effect to or enforcing his order in the underlying cause, No. CJ-97-3993-62, District Court, Oklahoma County, by which the petitioner was found to have waived the physician /patient privilege. See Higginbotham v. Jackson, 1994 OK 8, 869 P.2d 319. “The privilege is waived only to the extent of the condition claimed to have been caused by the negligence of the tortfeasor.” Nitzel v. Jackson, 1994 OK 49, 879 P.2d 1222, 1223. The respondent/judge’s ruling, which is tantamount to an order requiring the petitioner to execute an unrestricted medical release, is unenforceable. See Dobson v. Edwards, 1998 OK 62, 958 P.2d 168; General Motors Acceptance Corp. v. Carpenter, 1978 OK 39, ¶ 10, 576 P.2d 1166, 1168.
All Justices Concur.